Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and arguments received on 04/02/2021. Claims 1-8 and 10-18 were previously pending. Claims 1-14 and 18 are cancelled. Claim 17 is amended. Claims 15-16 are withdrawn, since claim 15 is amended to be dependent on claim 15 therefore claims 15-16 are also examined.
A complete action on the merits of claims 15-17 follows below.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15, lines 6-7, “the inner hold” should read --the inner hole--.
Claim 15, line 10, “the direction” should read --a direction--.
Claim 15, line 12, “the direction” should read --a direction--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, recites the limitation “the hole inside the component” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the hole” is the same as “the inner hole” earlier recited in the claim. For the purpose of this examination they are interpreted to be the same and “the hole inside the component” is interpreted to be --the inner hole inside the component--.
Claim 15, recites the limitation “the bearing mount”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the bearing mount” is interpreted to be --a bearing mount--.
Claim 17, recites the limitation “the internal diameter of the respective through-hole” in lines 32-33. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the internal diameter of the respective through-hole” is interpreted to be --an internal diameter of the respective through-hole--.
Claim 16 is rejected due to dependency on rejected claim 17.

Reason for Allowance
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 17 would be allowable for disclosing “wherein the through-hole of the first sleeve body includes a cylindrical portion and a conical portion that axially adjoins the cylindrical portion and widens the internal diameter of the respective through-hole, and wherein the through-hole of the second sleeve body includes a cylindrical portion and a conical portion that axially adjoins the cylindrical portion and widens the internal diameter of the respective through-hole” and “the first sleeve body and the second sleeve body at least partly extend axially into the inner hole of the component and thereby are automatically centered with respect to the inner hole of the component due to the rotational symmetries of the first ramp-form outer circumferential surface of the first sleeve body and of the second ramp-form outer circumferential surface of the second sleeve body relative to the respective sleeve center axis.” These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 17 are Heflin (US Publication No. 2003/0041432) and Klann (DE202006014102).
Heflin teaches a tool for inserting and removing components (bearing cups) into or from a component mount (par. 0003, 0008: wheel hub), wherein a component (combination of 22 and 22a is interpreted to be the component) of the components includes an inner hole extending from a first side of the component to an opposed second side of the component (a hole extends from outer flat side of bearing cup 22 to outer flat side of bearing cup 22a); (also note that as stated above, inserting and removing components from component mount is an intended use of the tool and the tool of Heflin is capable of this intended use by clamping component in order to remove it from or ; the tool comprising: a spindle (threaded rod 20); a first sleeve body (16, 18) with a first ramp-form outer circumferential surface (outer conical surface) for resting against the component in a clearance-free and centred manner (Fig. 5), a first cylindrical outer circumferential surface (lip 18) that axially adjoins said ramp-form outer circumferential surface (tapered surface 16), and a through-hole (aperture 12 shown in Figs. 1 and 2), through which the spindle can be axially guided; a second sleeve body (16a, 18a) with a second ramp-form outer circumferential surface (outer conical surface) for resting against the component in a clearance-free and centred manner (Fig. 5), a first cylindrical outer circumferential surface (lip 18a) that axially adjoins said ramp-form outer circumferential surface (tapered surface 16a), and a through-hole, through which the spindle can be axially guided (aperture 12 shown in Figs. 1 and 2); a first pressure body (14) which can be coupled to the first sleeve body to axially apply pressure thereto; and a second pressure body (14a) which can be coupled to the second sleeve body to axially apply pressure thereto (par. 0032; Fig. 5); wherein, with the spindle configured to extend through the through-holes of the first and second sleeve bodies and the first ramp-form outer circumferential surface and the second ramp form outer circumferential surface face each other (see Figs. 4 and 5), the ramp-form outer circumferential surfaces respectively taper along the respective sleeve centre axis such that the first and second ramp-form surfaces are configured for being introduced in part into an inner hole (Fig. 5: upper 16 introduced in part into an inner hole 24 of upper component 22 and lower 16 introduced in part into an inner hole 24 of lower component 22) in a component from opposite sides; but Heflin does not teach the tool has a striking device to move the component out of or into the component mount. In tool of Heflin each of the first and second outer cylindrical surfaces are respectively connected to the first and second ramp-form outer circumferential surfaces with steps. However as shown in Fig. 5 and stated in Par. 0030 engagement of the first and second sleeve 
Klann teaches a tool for inserting and removing components into or from a component mount (55), wherein a component (page 2 of translated document: entire unit consisting of wheel hub 68, wheel bearing 67 and bearing housing 56) of the components includes an inner hole (through hole which passes from the entire unit) extending from a first side of the component (from top surface of wheel hub 68) to an apposed second side of the component (to lower surface of bearing housing 56)the tool compsising: a first (40) and a second (15) sleeve body, a spindle (4) having a coupling element (internal thread of the coupling head 11) coupled to an end portion of the spindle for coupling a striking device (percussion hammer 45 which consists of weight 47 and slide bar 46) to the tool; the striking device has a striking body (47) which is movable against an impact body (when striking body 47 is slidably moved upward towards impact body 48) of the impact component. Klan further teaches such a percussion hammer is preferably to be used when working directly on the vehicle when impacting head of the tool is not accessible because of being arranged on the inside of the vehicle.
Helfin alone or in combination with Klann does not also teach the claimed features of the through holes of the first and second sleeve bodies.
Claims 15-16 would be allowable due to dependency on allowable claim 17.

Response to Arguments
Applicant’s arguments with respect to amended claim 17 have been considered and are persuasive. Art rejection o0f claim 17 is therefore withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723